           Case 18-32947 Document 56 Filed in TXSB on 11/16/18 Page 1 of 1
                                  In The United States Bankruptcy Court
                                        Southern District of Texas
                                            Houston Division



In Re:                                                                Case No: 18-32947-H5-13     ENTERED
                                                                                                  11/16/2018
CAROLYN REBECCA DAVIS

Debtor



                               ORDER DISMISSING CASE
                                        AND
               ESTABLISHING DEADLINE FOR FILING ADMINISTRATIVE CLAIMS




    At Houston, Texas, on this date, came on for consideration the Trustee's Motion to Dismiss in the
above captioned Chapter 13 proceeding. The Court, having considered the Motion, finds that proper
notice to all parties in interest has been given, and after hearing all opposition to the Motion, upon
consideration of the grounds set forth in the Trustee's Motion, the Court does hereby,

   ORDER, that the above captioned Chapter 13 proceeding is hereby dismissed.

It is further ORDERED that the deadline for filing an application for administrative expense in this
case is set at 20 days following entry of this Order. The deadline for filing a motion for allowance of a
claim arising under 11 U.S.C. Section 507(b) in this case is also set at 20 days following entry of this
order.

If an application for allowance of professional fees and expenses has previously been filed in this case,
the applicant is not required to file a new application for allowance of an administrative expense under
11 U.S.C. Sec. 503, if the new application only seeks allowance of the same professional fees and
expenses previously requested.

DATED: _______________________



                             April 06,16,
                            November   2018
                                          2018                   ____________________________________
                                                                 UNITED STATES BANKRUPTCY JUDGE
